DISMISS; and Opinion Filed June 27, 2018.




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00638-CR

                             BILLY WAYNE WILLIAMS, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 363rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F03-00824-W

                               MEMORANDUM OPINION
                          Before Justices Lang-Miers, Evans, and Schenck
                                  Opinion by Justice Lang-Miers
        Billy Wayne Williams filed a notice of appeal, stating he was challenging the trial court’s

nunc pro tunc judgment dated April 4, 2018. We dismiss this appeal for want of jurisdiction.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if it is not, the power of the court to act is as absent as if it did not exist. See

id. at 523. The denial of a motion seeking nunc pro tunc relief is not appealable. See Sanchez v.

State, 112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.) (per curiam); Everett v.

State, 82 S.W.3d 735, 735 (Tex. App.—Waco 2002, no pet.); Allen v. State, 20 S.W.3d 164, 165

(Tex. App.—Texarkana 2000, no pet.); see also Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.
Crim. App. 2008) (appellate court lacked jurisdiction to review appeal order denying motion for

additional time credit.

       Appellant filed a motion in the trial court seeking to recuse or disqualify the Dallas County

District Attorney’s Office and asking for a judgment nunc pro tunc. The trial court denied the

motion by order dated April 4, 2018. Appellant then filed a notice of appeal of the “NUNC PRO

TUNC JUDGMENT.” The trial court, however, did not sign a nunc pro tunc judgment; rather, it

denied the relief requested.

       We dismiss this appeal for want of jurisdiction.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

180638F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BILLY WAYNE WILLIAMS, Appellant                      On Appeal from the 363rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00638-CR         V.                        Trial Court Cause No. F03-00824-W.
                                                      Opinion delivered by Justice Lang-Miers,
 THE STATE OF TEXAS, Appellee                         Justices Evans and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 27th day of June, 2018.




                                                –3–